











SECOND SERIES A-2 CONVERTIBLE PREFERRED UNIT
PURCHASE AGREEMENT
by and between
AMERICAN MIDSTREAM PARTNERS, LP
and
MAGNOLIA INFRASTRUCTURE PARTNERS, LLC


--------------------------------------------------------------------------------


TABLE OF CONTENTS
ARTICLE I
DEFINITIONS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Section 1.1
 
Definitions
 
1
 
 
 
 
 
 
 
 
 
ARTICLE II
 
 
 
 
 
AGREEMENT TO SELL AND PURCHASE
 
 
 
 
 
 
 
 
 
Section 2.1
 
Sale and Purchase
 
3
 
Section 2.2
 
Closing
 
3
 
Section 2.3
 
Mutual Conditions
 
4
 
Section 2.4
 
Purchaser’s Conditions
 
4
 
Section 2.5
 
AMID’s Conditions
 
4
 
Section 2.6
 
AMID Deliveries
 
5
 
Section 2.7
 
Purchaser’s Deliveries
 
5
 
 
 
 
 
 
 
 
 
ARTICLE III
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF AMID
 
 
 
 
 
 
 
 
 
Section 3.1
 
Existence
 
6
 
Section 3.2
 
Purchased Units; Capitalization
 
7
 
Section 3.3
 
No Conflict
 
7
 
Section 3.4
 
No Default
 
7
 
Section 3.5
 
Authority
 
7
 
Section 3.6
 
Approvals
 
7
 
Section 3.7
 
Compliance with Laws
 
8
 
Section 3.8
 
Due Authorization
 
8
 
Section 3.9
 
Valid Issuance; No Options or Preemptive Rights of Units
 
8
 
Section 3.10
 
Periodic Reports
 
8
 
Section 3.11
 
Litigation
 
9
 
Section 3.12
 
No Material Adverse Change
 
9
 
Section 3.13
 
Certain Fees
 
9
 
Section 3.14
 
No Registration
 
9
 
Section 3.15
 
No Integration
 
9
 
Section 3.16
 
Investment Company Status
 
9
 
Section 3.17
 
Form S-3 Eligibility
 
10
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
ARTICLE IV
 
 
 
 
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
 
 
 
 
 
 
 
 
Section 4.1
 
Existence
 
10
 
Section 4.2
 
Authorization, Enforceability
 
10
 
Section 4.3
 
No Breach
 
10
 
Section 4.4
 
Certain Fees
 
10
 


--------------------------------------------------------------------------------


Section 4.5
 
Investment
 
10
 
Section 4.6
 
Nature of Purchaser
 
11
 
Section 4.7
 
Restricted Securities
 
11
 
Section 4.8
 
Legend
 
11
 
 
 
 
 
 
 

 
 
ARTICLE V
 
 
 
 
 
COVENANTS
 
 
 
 
 
 
 
 
 
Section 5.1
 
Taking of Necessary Action
 
11
 
Section 5.2
 
Other Actions
 
11
 
Section 5.3
 
Use of Proceeds
 
11
 
 
 
 
 
 
 
 
 
ARTICLE VI
 
 
 
 
 
INDEMNIFICATION
 
 
 
 
 
 
 
 
 
Section 6.1
 
Indemnification by AMID
 
12
 
Section 6.2
 
Indemnification by the Purchaser
 
12
 
Section 6.3
 
Indemnification Procedure
 
12
 
 
 
 
 
 
 
 
 
ARTICLE VII
 
 
 
 
 
MISCELLANEOUS
 
 
 
 
 
 
 
 
 
Section 7.1
 
Interpretation and Survival of Provisions
 
13
 
Section 7.2
 
Survival of Provisions
 
13
 
Section 7.3
 
No Waiver; Modifications in Writing
 
13
 
Section 7.4
 
Binding Effect; Assignment
 
14
 
Section 7.5
 
Communications
 
14
 
Section 7.6
 
Removal of Legend
 
14
 
Section 7.7
 
Entire Agreement
 
15
 
Section 7.8
 
Governing Law
 
15
 
Section 7.9
 
Execution in Counterparts
 
15
 
Section 7.10
 
Termination
 
15
 
Section 7.11
 
Recapitalization, Exchanges, Etc. Affecting the LP Units
 
16
 
 
 
 
Exhibit A -
 
Form of Transfer Application





--------------------------------------------------------------------------------






SECOND SERIES A-2 CONVERTIBLE PREFERRED UNIT PURCHASE AGREEMENT
This SERIES A-2 CONVERTIBLE UNIT PURCHASE AGREEMENT, dated as of June 30, 2015
(this “Agreement”), is entered into by and between AMERICAN MIDSTREAM PARTNERS,
LP, a Delaware limited partnership (“AMID”), and Magnolia Infrastructure
Partners, LLC, a Delaware limited liability company (the “Purchaser”).
WHEREAS, AMID and the Purchaser are parties to that certain Series A-2
Convertible Unit Purchase Agreement, dated as of March 31, 2015, pursuant to
which the Purchaser purchased from AMID certain Series A-2 Units (as defined
below).
WHEREAS, AMID desires to sell to the Purchaser, and the Purchaser desires to
purchase from AMID, certain additional Series A-2 Units, in accordance with the
provisions of this Agreement.
NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, AMID and the Purchaser hereby agree as follows:
ARTICLE I
DEFINITIONS
Section 1.1 Definitions. As used in this Agreement, and unless the context
requires a different meaning, the following terms have the meanings indicated:
“Affiliate” means, with respect to a specified Person, any other Person, whether
now in existence or hereafter created, directly or indirectly controlling,
controlled by or under direct or indirect common control with such specified
Person. For purposes of this definition, “control” (including, with correlative
meanings, “controlling,” “controlled by,” and “under common control with”) means
the power to direct or cause the direction of the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise.
“Agreement” has the meaning set forth in the introductory paragraph.
“AMID” has the meaning set forth in the introductory paragraph.
“AMID Entities” and each an “AMID Entity” means the General Partner, AMID and
each of AMID’s Subsidiaries, other than those Subsidiaries which, individually
or in the aggregate, would not constitute a “significant subsidiary” as defined
in Regulation S-X.
“AMID Related Parties” has the meaning specified in Section 6.2.
“AMID SEC Documents” has the meaning specified in Section 3.10.
“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. are authorized or obligated
to close.
“Closing” has the meaning specified in Section 2.2.
“Closing Date” has the meaning specified in Section 2.2.
“Commission” means the United States Securities and Exchange Commission.
“Common Units” means common units representing limited partnership interests in
AMID.
“Delaware LP Act” means the Delaware Revised Uniform Limited Partnership Act.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations of the Commission promulgated thereunder.
“General Partner” means American Midstream GP, LLC, a Delaware limited liability
company.

1

--------------------------------------------------------------------------------




“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s Property is located or that exercises valid jurisdiction over any
such Person or such Person’s Property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s Property. Unless otherwise specified, all references to Governmental
Authority herein with respect to AMID mean a Governmental Authority having
jurisdiction over AMID, its Subsidiaries or any of their respective Properties.
“Indemnified Party” has the meaning specified in Section 6.3.
“Indemnifying Party” has the meaning specified in Section 6.3.
“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.
“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any Property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the Property has been retained by or vested in some other Person
in a transaction intended to create a financing.
“LP Units” means units representing limited partnership interests in AMID other
than the Series A-2 Units.
“Material Adverse Effect” has the meaning specified in Section 3.1.
“NYSE” means The New York Stock Exchange, Inc.
“Operative Documents” means, collectively, this Agreement and the Partnership
Agreement Amendment, or any amendments, supplements, continuations or
modifications thereto.
“Partnership Agreement” means the Fourth Amended and Restated Agreement of
Limited Partnership of AMID dated as of August 9, 2013, as amended by that
certain Amendment to the Fourth Amended and Restated Agreement of Limited
Partnership of AMID, adopted effective as of October 28, 2013, as further
amended by that certain Amendment No. 2 to the Fourth Amended and Restated
Agreement of Limited Partnership of AMID, adopted effective as of October 28,
2013, as further amended by that certain Amendment No. 3 to the Fourth Amended
and Restated Agreement of Limited Partnership of AMID, adopted effective as of
October 28, 2013 and as further amended by the Partnership Agreement Amendment.
“Partnership Agreement Amendment” means Amendment No. 4 to the Fourth Amended
and Restated Agreement of Limited Partnership of AMID, dated as of August 9,
2013, effective as of March 30, 2015.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.
“Purchased Units” means that number of Series A-2 Units required to result in
the Purchase Price being equal to $25 million or an amount just in excess of $25
million so as not to result in the issuance of fractional units.
“Purchase Price” means, an amount equal to the number of Purchased Units
multiplied by the Series A-2 Unit Price.
“Purchaser Related Parties” has the meaning specified in Section 6.1.
“Purchaser” has the meaning set forth in the introductory paragraph.
“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

2

--------------------------------------------------------------------------------




“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations of the Commission promulgated thereunder.
“Series A-2 Unit Price” has the meaning specified in Section 2.1(b).
“Series A-2 Units” means the Series A-2 Convertible Units representing limited
partnership interests in AMID having the rights and obligations specified in the
Partnership Agreement.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.
ARTICLE II
AGREEMENT TO SELL AND PURCHASE
Section 2.1 Sale and Purchase.
(a) Subject to the terms and conditions hereof, AMID hereby agrees to issue and
sell to the Purchaser and the Purchaser hereby agrees to purchase from AMID
1,428,572 Purchased Units and to pay AMID the Series A-2 Unit Price for each
Purchased Unit as set forth in paragraph (b) below.
(b) The amount per Series A-2 Unit the Purchaser will pay to AMID to purchase
the Purchased Units (the “Series A-2 Unit Price”) hereunder shall be equal to
$17.50.
Section 2.2 Closing. Subject to the terms and conditions hereof, the
consummation of the purchase and sale of the Purchased Units hereunder (the
“Closing”) shall take place at the offices of American Midstream Partners, LP,
1400 16th Street, Suite 310, Denver, Colorado 80202, or such other location as
mutually agreed by the parties, and upon the first Business Day following the
satisfaction or waiver of the conditions set forth in Sections 2.3, 2.4 and 2.5
(other than those conditions that are by their terms to be satisfied at the
Closing), or such other date as mutually agreed by the parties (the date of such
closing, the “Closing Date”).
Section 2.3 Mutual Conditions. The respective obligations of each party to
consummate the purchase and issuance and sale of the Purchased Units shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):
(a) no Law shall have been enacted or promulgated, and no action shall have been
taken, by any Governmental Authority of competent jurisdiction that temporarily,
preliminarily or permanently restrains, precludes, enjoins or otherwise
prohibits the consummation of the transactions contemplated hereby or makes the
transactions contemplated hereby illegal; and
(b) there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement.
Section 2.4 Purchaser’s Conditions. The obligation of the Purchaser to
consummate the purchase of the Purchased Units shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
(any or all of which may be waived by the Purchaser in writing with respect to
the Purchased Units, in whole or in part, to the extent permitted by applicable
Law):
(a) AMID shall have performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by AMID on or prior to the Closing Date;

3

--------------------------------------------------------------------------------




(b) (i) The representations and warranties of AMID (A) set forth in Sections
3.1, 3.2 and 3.5 and (B) contained in this Agreement that are qualified by
materiality or a Material Adverse Effect shall be true and correct when made and
as of the Closing Date and (ii) all other representations and warranties of AMID
shall be true and correct in all material respects when made and as of the
Closing Date, in each case as though made at and as of the Closing Date (except
that representations and warranties made as of a specific date shall be required
to be true and correct as of such date only, it being expressly understood and
agreed that representations and warranties made “As of the date hereof” or “As
of the date of this Agreement”, or a similar phrase, are made as of June 30,
2015);
(c) The NYSE shall have authorized, upon official notice of issuance, the
listing of the LP Units issuable upon conversion of Series A-2 Units, as set
forth in the Partnership Agreement Amendment;
(d) No notice of delisting from the NYSE shall have been received by AMID with
respect to the LP Units;
(e) AMID shall have delivered, or caused to be delivered, to each Purchaser at
the Closing, AMID’s closing deliveries described in Section 2.6.
Section 2.5 AMID’s Conditions. The obligation of AMID to consummate the sale of
the Purchased Units to the Purchaser shall be subject to the satisfaction on or
prior to the Closing Date of each of the following conditions (any or all of
which may be waived by AMID in writing, in whole or in part, to the extent
permitted by applicable Law):
(a) the representations and warranties of the Purchaser contained in this
Agreement that are qualified by materiality shall be true and correct when made
and as of the Closing Date and all other representations and warranties of the
Purchaser shall be true and correct in all material respects as of the Closing
Date (except that representations of the Purchaser made as of a specific date
shall be required to be true and correct as of such date only); and
(b) the Purchaser shall have delivered, or caused to be delivered, to AMID at
the Closing the Purchaser’s closing deliveries described in Section 2.7.
By acceptance of the certificate or certificates representing the Purchased
Units, the Purchaser shall be deemed to have represented to AMID that the
Purchaser has performed and complied with the covenants and agreements contained
in this Agreement that are required to be performed and complied with by it on
or prior to the Closing Date; and the representations and warranties of the
Purchaser contained in this Agreement that are qualified by materiality are true
and correct as of the Closing Date and all other representations and warranties
of the Purchaser are true and correct in all material respects as of the Closing
Date (except that representations and warranties made as of a specific date
shall be required to be true and correct as of such date only).
Section 2.6 AMID Deliveries. At the Closing, subject to the terms and conditions
hereof, AMID will deliver, or cause to be delivered, to the Purchaser:
(a) A certificate or certificates representing the Purchased Units (bearing the
legend set forth in Section 4.8) and meeting the requirements of the Partnership
Agreement, free and clear of any Liens, other than transfer restrictions under
the Partnership Agreement and applicable federal and state securities laws;
(b) A certificate of the Secretary of State of the State of Delaware, dated a
recent date, to the effect that each of the General Partner and AMID is in good
standing;
(c) A cross-receipt executed by AMID and delivered to the Purchaser certifying
that it has received the Purchase Price from the Purchaser as of the Closing
Date;
(d) A certificate, dated the Closing Date and signed by an officer of the
General Partner, on behalf of AMID, in its capacity as such, stating that:
(i) AMID has performed and complied with the covenants and agreements contained
in this Agreement that are required to be performed and complied with by AMID on
or prior to the Closing Date; and
(ii) The representations and warranties of AMID contained in this Agreement that
are qualified by materiality or Material Adverse Effect are true and correct as
of the Closing Date and all other representations and warranties of AMID are,
individually and in the aggregate, true and correct in all material respects as
of the Closing Date (except that representations and warranties made as of a
specific date shall be required to be true and correct as of such date only);
and

4

--------------------------------------------------------------------------------




(e) A certificate of the Secretary or Assistant Secretary of the General
Partner, on behalf of AMID, certifying as to (1) the Amended and Restated
Certificate of Limited Partnership of AMID, as amended, and the Partnership
Agreement, (2) board resolutions authorizing the execution and delivery of the
Operative Documents and the consummation of the transactions contemplated
thereby, including the issuance of the Purchased Units, and including the
special approval of the Conflicts Committee of the Board of Directors of the
General Partner, and (3) its incumbent officers authorized to execute the
Operative Documents, setting forth the name and title and bearing the signatures
of such officers.
Section 2.7 Purchaser’s Deliveries. At the Closing, subject to the terms and
conditions hereof, the Purchaser will deliver, or cause to be delivered, to
AMID:
(a) Payment to AMID of the Purchase Price by wire transfer of immediately
available funds to an account designated by AMID in writing at least two
Business Days prior to the Closing Date;
(b) A cross-receipt executed by the Purchases and delivered to AMID certifying
that it has received the Purchased Units as of the Closing Date; and
(c) A transfer application in substantially the form attached hereto as Exhibit
A, which shall have been duly executed by the Purchaser.
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF AMID
AMID represents and warrants to the Purchaser as follows:
Section 3.1 Existence. Each of the AMID Entities has been duly incorporated or
formed, as the case may be, and is validly existing as a limited liability
company, limited partnership or corporation, as the case may be, in good
standing under the Laws of its jurisdiction of incorporation or formation, as
the case may be, and has the full limited liability company, limited partnership
or corporate, as the case may be, power and authority, and has all governmental
licenses, authorizations, consents and approvals, necessary to own, lease or
hold its Properties and assets and to conduct the businesses in which it is
engaged, and is duly registered or qualified to do business and in good standing
as a foreign limited liability company, limited partnership or corporation, as
the case may be, in each jurisdiction in which its ownership or lease of
Property or the conduct of its business requires such qualification, except
where the failure to so register or qualify could not reasonably be expected to
(i) have, individually or in the aggregate, a material adverse effect on the
condition (financial or other), results of operations, securityholders’ equity,
Properties or business of the AMID Entities taken as a whole, the ability of the
AMID Entities to meet their obligations under the Operative Documents or the
ability of the AMID Entities to consummate the transactions under any Operative
Document on a timely basis (a “Material Adverse Effect”) or (ii) subject the
limited partners of AMID to any material liability or disability.
Section 3.2 Purchased Units; Capitalization.
(a) On the Closing Date, the Purchased Units shall have those rights,
preferences, privileges and restrictions governing the Series A-2 Units as set
forth in the Partnership Agreement.
(b) The General Partner is the sole general partner of AMID, with an economic
general partner interest in AMID; such general partner interest is the only
general partner interest of the Partnership that is issued and outstanding; and
such general partner interest has been duly authorized and validly issued.
(c) The limited partners of AMID hold LP Units in AMID, represented as of June
30, 2015 by approximately 22,757,477 LP Units; such LP Units are the only
limited partner interests of AMID that are issued and outstanding; all of such
LP Units have been duly authorized and validly issued pursuant to the
Partnership Agreement and are fully paid and nonassessable (except to the extent
such nonassessability may be affected by Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).
Section 3.3 No Conflict. None of (i) the offering, issuance and sale by AMID of
the Purchased Units and the application of the proceeds therefrom, (ii) the
execution, delivery and performance of the Operative Documents by AMID or the
General Partner, or (iii) the consummation of the transactions contemplated
hereby or thereby conflicts or will conflict with, or results or will result in
a breach or violation of or imposition of any Lien upon any Property or assets
of the AMID Entities pursuant to, (A) the formation or governing documents of
any of the AMID Entities, (B) the terms of any indenture, contract, lease,
mortgage, deed of trust, note agreement, loan agreement or other agreement,
obligation, condition, covenant or instrument to which any of

5

--------------------------------------------------------------------------------




the AMID Entities is a party, by which any of them is bound or to which any of
their respective Properties or assets is subject, or (C) any Law applicable to
any of the AMID Entities or injunction of any court or governmental agency or
body to which any of the AMID Entities of any court, regulatory body,
administrative agency, governmental body, arbitrator or other authority having
jurisdiction over any of the AMID Entities or any of their Properties, except in
the case of clauses (B) and (C) for such conflict, breach, violation or default
that would not reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect or materially impair the ability of the AMID Entities
to consummate the transactions contemplated by this Agreement.
Section 3.4 No Default. None of the AMID Entities is in violation or default of
(i) any provision of its respective formation or governing documents, (ii) the
terms of any indenture, contract, lease, mortgage, deed of trust, note
agreement, loan agreement or other agreement, obligation, condition, covenant or
instrument to which it is a party, by which it is bound or to which its property
is subject, or (iii) any Law of any court, regulatory body, administrative
agency, governmental body, arbitrator or other authority having jurisdiction
over the AMID Entities or any of their Properties, as applicable, except, in the
case of clauses (ii) or (iii), as could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or materially impair
the ability of the AMID Entities to consummate the transactions contemplated by
this Agreement.
Section 3.5 Authority. On the Closing Date, AMID will have all requisite power
and authority to issue, sell and deliver the Purchased Units, in accordance with
and upon the terms and conditions set forth in this Agreement and the
Partnership Agreement. On the Closing Date, all partnership or limited liability
company action, as the case may be, required to be taken by the General Partner
and AMID for the authorization, issuance, sale and delivery of the Purchased
Units, the execution and delivery of the Operative Documents and the
consummation of the transactions contemplated hereby and thereby shall have been
validly taken. No approval from the holders of outstanding LP Units is required
under the Partnership Agreement or the rules of the NYSE in connection with
AMID’s issuance and sale of the Purchased Units to the Purchaser.
Section 3.6 Approvals. No authorization, consent, approval, waiver, license,
qualification or written exemption from, nor any filing, declaration,
qualification or registration with, any Governmental Authority or any other
Person is required in connection with the execution, delivery or performance by
AMID of any of the Operative Documents to which it is a party or AMID’s issuance
and sale of the Purchased Units, except (i) as may be required under the state
securities or “Blue Sky” Laws, or (ii) where the failure to receive such
authorization, consent, approval, waiver, license, qualification or written
exemption or to make such filing, declaration, qualification or registration
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.
Section 3.7 Compliance with Laws. As of the date hereof, neither AMID nor any of
its Subsidiaries is in violation of any Law applicable to AMID or its
Subsidiaries, except as would not, individually or in the aggregate, have a
Material Adverse Effect. AMID and its Subsidiaries possess all certificates,
authorizations and permits issued by the appropriate regulatory authorities
necessary to conduct their respective businesses, except where the failure to
possess such certificates, authorizations or permits would not, individually or
in the aggregate, have a Material Adverse Effect, and neither AMID nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit, except where such
potential revocation or modification would not, individually or in the
aggregate, have a Material Adverse Effect.
Section 3.8 Due Authorization. Each of the Operative Documents has been duly and
validly authorized and has been or, with respect to the Operative Documents to
be delivered at the Closing Date, will be, validly executed and delivered by
AMID or the General Partner, as the case may be, and constitutes, or will
constitute, the legal, valid and binding obligations of AMID or the General
Partner, as the case may be, enforceable in accordance with its terms, except as
such enforceability may be limited by bankruptcy, insolvency, reorganization and
other laws of general applicability relating to or affecting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).
Section 3.9 Valid Issuance; No Options or Preemptive Rights of Units.
(a) The Purchased Units to be issued and sold by AMID to the Purchaser hereunder
have been duly authorized in accordance with the Partnership Agreement and, when
issued and delivered against payment therefor pursuant to this Agreement, will
be validly issued in accordance with the Partnership Agreement, fully paid (to
the extent required under the Partnership Agreement) and nonassessable (except
as such nonassessability may be affected by matters described in Sections
17-303, 17-607 and 17-804 of the Delaware LP Act).
(b) The Purchased Units shall have those rights, preferences, privileges and
restrictions governing the Series A-2 Units, which shall be reflected in the
Partnership Agreement Amendment.
(c) The Common Units issuable upon conversion of the Purchased Units and the
Series A-2 Units issuable to holders of Series A-2 Units as a distribution in
kind in lieu of cash distributions on the Series A-2 Units and, in each case,
the limited partner

6

--------------------------------------------------------------------------------




interests represented thereby, upon issuance in accordance with the terms of the
Series A-2 Units as reflected in the Partnership Agreement Amendment, have been
and will be duly authorized in accordance with the Partnership Agreement and
will be validly issued, fully paid (to the extent required by applicable law and
the Partnership Agreement) and nonassessable (except as such nonassessability
may be affected by matters described in Sections 17-303, 17-607 and 17-804 of
the Delaware LP Act).
(d) Other than the General Partner’s right to maintain its general partner
interest, the holders of outstanding LP Units are not entitled to statutory,
preemptive or other similar contractual rights to subscribe for LP Units or
Series A-2 Units; and no options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, partnership securities or ownership
interests in AMID are outstanding.
Section 3.10 Periodic Reports. AMID’s forms, registration statements, reports,
schedules and statements required to be filed by it under the Exchange Act or
the Securities Act during the 12 months preceding the date hereof (all such
documents filed prior to the date hereof, collectively the “AMID SEC Documents”)
have been filed with the Commission on a timely basis. The AMID SEC Documents,
including, without limitation, any audited or unaudited financial statements and
any notes thereto or schedules included therein, at the time filed (or in the
case of registration statements, solely on the dates of effectiveness) (except
to the extent corrected by a subsequent AMID SEC Document) (a) did not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading, (b) complied in all material respects with the applicable
requirements of the Exchange Act and the Securities Act, as the case may be, (c)
complied as to form in all material respects with applicable accounting
requirements and with the published rules and regulations of the Commission with
respect thereto, (d) were prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto or, in the case of unaudited statements, as permitted by Form 10-Q
of the Commission), and (e) fairly present (subject in the case of unaudited
statements to normal and recurring audit adjustments) in all material respects
the consolidated financial position of AMID and its consolidated subsidiaries as
of the dates thereof and the consolidated results of its operations and cash
flows for the periods then ended. PricewaterhouseCoopers, LLP is an independent
registered public accounting firm with respect to AMID and the General Partner
and has not resigned or been dismissed as independent registered public
accountants of AMID as a result of or in connection with any disagreement with
AMID on any matter of accounting principles or practices, financial statement
disclosure or auditing scope or procedures.
Section 3.11 Litigation. As of the date hereof, except as described in the AMID
SEC Documents, there are no legal or governmental proceedings pending to which
any AMID Entity is a party or to which any Property or asset of any AMID Entity
is subject that could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect or which challenges the validity of any of
the Operative Documents or the right of any AMID entity to enter into any of the
Operative Documents or to consummate the transactions contemplated hereby and
thereby and, to the knowledge of AMID, no such proceedings are threatened by
Governmental Authorities or others.
Section 3.12 No Material Adverse Change. As of the date hereof, except as set
forth in the AMID SEC Documents filed with the Commission on or prior to the
date hereof, since December 31, 2014, there has not occurred any material
adverse change in the condition (financial or other), results of operations,
securityholders’ equity, Properties, prospects or business of the AMID Entities,
taken as a whole.
Section 3.13 Certain Fees. No fees or commissions are or will be payable by AMID
to brokers, finders, or investment bankers with respect to the sale of any of
the Purchased Units or the consummation of the transaction contemplated by this
Agreement. AMID agrees that it will indemnify and hold harmless the Purchaser
from and against any and all claims, demands, or liabilities for broker’s,
finder’s, placement, or other similar fees or commissions incurred by AMID in
connection with the sale of the Purchased Units or the consummation of the
transactions contemplated by this Agreement.
Section 3.14 No Registration. Assuming the accuracy of the representations and
warranties of the Purchaser contained in Section 4.5 and Section 4.6, the
issuance and sale of the Purchased Units pursuant to this Agreement is exempt
from registration requirements of the Securities Act, and neither AMID nor, to
the knowledge of AMID, any authorized Representative acting on its behalf has
taken or will take any action hereafter that would cause the loss of such
exemption.
Section 3.15 No Integration. Neither AMID nor any of its Affiliates have,
directly or indirectly through any agent, sold, offered for sale, solicited
offers to buy or otherwise negotiated in respect of, any “security” (as defined
in the Securities Act) that is or will be integrated with the sale of the
Purchased Units in a manner that would require registration under the Securities
Act.
Section 3.16 Investment Company Status. None of the AMID Entities currently is,
or following the sale of the Purchased Units hereby and the application of
proceeds therefrom, will be an “investment company” or a company “controlled by”
an “investment company,” within the meaning of the Investment Company Act of
1940, as amended.

7

--------------------------------------------------------------------------------




Section 3.17 Form S-3 Eligibility. As of the date hereof, AMID has been, since
the time of filing its most recent Form S-3 Registration Statement, and
continues to be eligible to use Form S-3.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
The Purchaser hereby represents and warrants to AMID that:
Section 4.1 Existence. The Purchaser is duly organized and validly existing and
in good standing under the Laws of the State of Delaware, with all requisite
limited liability company power and authority, to own, lease, use and operate
its Properties and to conduct its business as currently conducted.
Section 4.2 Authorization, Enforceability. The Purchaser has all necessary
limited liability company power and authority to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated thereby, and the execution, delivery and performance by the
Purchaser of this Agreement has been duly authorized by all necessary action on
the part of the Purchaser; and this Agreement constitutes the legal, valid and
binding obligations of the Purchaser, enforceable in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
fraudulent transfer and similar laws affecting creditors’ rights generally and
by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 4.3 No Breach. The execution, delivery and performance of this Agreement
by the Purchaser and the consummation by the Purchaser of the transactions
contemplated hereby and thereby will not (a) conflict with or result in a
material breach or violation of any of the terms or provisions of, or constitute
a default under, any material agreement to which the Purchaser is a party or by
which the Purchaser is bound or to which any of the property or assets of the
Purchaser is subject, (b) conflict with or result in any violation of the
provisions of the organizational documents of the Purchaser, or (c) materially
violate any statute, order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Purchaser or the property or assets
of the Purchaser, except in the cases of clauses (a) and (c), for such
conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement.
Section 4.4 Certain Fees. No fees or commissions are or will be payable by the
Purchaser to brokers, finders, or investment bankers with respect to the
purchase of any of the Purchased Units or the consummation of the transaction
contemplated by this Agreement. The Purchaser agrees that it will indemnify and
hold harmless AMID from and against any and all claims, demands, or liabilities
for broker’s, finder’s, placement, or other similar fees or commissions incurred
by the Purchaser in connection with the purchase of the Purchased Units or the
consummation of the transactions contemplated by this Agreement.
Section 4.5 Investment. The Purchased Units are being acquired for the
Purchaser’s own account, the account of its Affiliates, or the accounts of
clients for whom the Purchaser exercises discretionary investment authority (all
of whom the Purchaser hereby represents and warrants are “accredited investors”
within the meaning of Rule 501(a) of Regulation D promulgated by the Commission
pursuant to the Securities Act), not as a nominee or agent, and with no present
intention of distributing the Purchased Units or any part thereof, and the
Purchaser has no present intention of selling or granting any participation in
or otherwise distributing the same in any transaction in violation of the
securities laws of the United States or any state, without prejudice, however,
to the Purchaser’s right at all times to sell or otherwise dispose of all or any
part of the Purchased Units under a registration statement under the Securities
Act and applicable state securities laws or under an exemption from such
registration available thereunder (including, without limitation, if available,
Rule 144 promulgated thereunder). If the Purchaser should in the future decide
to dispose of any of the Purchased Units, the Purchaser understands and agrees
(a) that it may do so only in compliance with the Securities Act and applicable
state securities law, as then in effect, including a sale contemplated by any
registration statement pursuant to which such securities are being offered, or
pursuant to an exemption from the Securities Act, and (b) that stop-transfer
instructions to that effect will be in effect with respect to such securities.
Section 4.6 Nature of Purchaser. The Purchaser represents and warrants to, and
covenants and agrees with, AMID that, (a) it is an “accredited investor” within
the meaning of Rule 501 of Regulation D promulgated by the Commission pursuant
to the Securities Act and (b) by reason of its business and financial experience
it has such knowledge, sophistication and experience in making similar
investments and in business and financial matters generally so as to be capable
of evaluating the merits and risks of the prospective investment in the
Purchased Units, is able to bear the economic risk of such investment and, at
the present time, would be able to afford a complete loss of such investment.

8

--------------------------------------------------------------------------------




Section 4.7 Restricted Securities. The Purchaser understands that the Purchased
Units, the Common Units issuable upon conversion of the Purchased Units, the
Series A PIK Units issuable to holders of Series A-2 Units as a distribution in
kind in lieu of cash distributions on the Series A-2 Units are characterized as
“restricted securities” under the federal securities Laws inasmuch as they are
being acquired from AMID in a transaction not involving a public offering and
that under such Laws and applicable regulations such securities may be resold
without registration under the Securities Act only in certain limited
circumstances. In this connection, the Purchaser represents that it is
knowledgeable with respect to Rule 144 of the Commission promulgated under the
Securities Act.
Section 4.8 Legend. The Purchaser understands that the certificates evidencing
the Purchased Units will bear the following legend: “NEITHER THE OFFER NOR SALE
OF THESE SECURITIES NOR THE SECURITIES INTO WHICH THEY ARE CONVERTIBLE HAS BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THESE SECURITIES MAY
NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A
REGISTRATION STATEMENT IN EFFECT WITH RESPECT TO THE SECURITIES UNDER SUCH ACT
OR PURSUANT TO AN EXEMPTION FROM REGISTRATION THEREUNDER AND, IN THE CASE OF A
TRANSACTION EXEMPT FROM REGISTRATION, UNLESS SOLD PURSUANT TO RULE 144 UNDER
SUCH ACT OR THE PARTNERSHIP HAS RECEIVED DOCUMENTATION REASONABLY SATISFACTORY
TO IT THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER SUCH ACT. THIS
SECURITY IS SUBJECT TO CERTAIN RESTRICTIONS ON TRANSFER SET FORTH IN THE FOURTH
AMENDED AND RESTATED LIMITED PARTNERSHIP AGREEMENT OF THE PARTNERSHIP, DATED AS
OF AUGUST 9, 2013, AS AMENDED, A COPY OF WHICH MAY BE OBTAINED FROM THE
PARTNERSHIP AT ITS PRINCIPAL EXECUTIVE OFFICES.”
ARTICLE V
COVENANTS
Section 5.1 Taking of Necessary Action. Each of the parties hereto shall use its
commercially reasonable efforts promptly to take or cause to be taken all action
and promptly to do or cause to be done all things necessary, proper or advisable
under applicable Law and regulations to consummate and make effective the
transactions contemplated by this Agreement. Without limiting the foregoing,
each of AMID and the Purchaser shall use its commercially reasonable efforts to
make all filings and obtain all consents of Governmental Authorities that may be
necessary or, in the reasonable opinion of the other parties, as the case may
be, advisable for the consummation of the transactions contemplated by the
Operative Documents.
Section 5.2 Other Actions. AMID shall (i) file prior to the Closing a
supplemental listing application with the NYSE to list the LP Units underlying
the Purchased Units and (ii) file prior to the issuance of any Series A-2 Units
as a distribution in kind in lieu of cash distributions on the Series A-2 Units
a supplemental listing application with the NYSE to list the LP Units underlying
such Series A-2 Units issued as a distribution in kind.
Section 5.3 Use of Proceeds. AMID shall use the proceeds from the sale of the
Purchased Units for general corporate purposes including repayment of amounts
outstanding under AMID’s revolving credit facility and to fund capital
expenditures.
ARTICLE VI
INDEMNIFICATION
Section 6.1 Indemnification by AMID. AMID agrees to indemnify the Purchaser and
its respective Representatives (collectively, “Purchaser Related Parties”) from,
and hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action, and, in connection therewith, promptly upon demand, to pay or reimburse
each of them for all reasonable costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever, including, without limitation, the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of AMID contained herein, provided that
such claim for indemnification relating to a breach of the representations or
warranties is made prior to the expiration of such representations or
warranties; and provided further, that no Purchaser Related Party shall be
entitled to recover special, consequential (including lost profits or diminution
in value) or punitive damages. Notwithstanding anything to the contrary,
consequential damages shall be deemed not to include diminution in value of the
Purchased Units, which is specifically excluded from damages covered by
Purchaser Related Parties’ indemnification.

9

--------------------------------------------------------------------------------




Section 6.2 Indemnification by the Purchaser. The Purchaser agrees to indemnify
AMID, the General Partner and their respective Representatives (collectively,
“AMID Related Parties”) from, and hold each of them harmless against, any and
all actions, suits, proceedings (including any investigations, litigation or
inquiries), demands, and causes of action, and, in connection therewith,
promptly upon demand, to pay or reimburse each of them for all reasonable costs,
losses, liabilities, damages, or expenses of any kind or nature whatsoever,
including, without limitation, the reasonable fees and disbursements of counsel
and all other reasonable expenses incurred in connection with investigating,
defending or preparing to defend any such matter that may be incurred by them or
asserted against or involve any of them as a result of, arising out of, or in
any way related to the breach of any of the representations, warranties or
covenants of the Purchaser contained herein, provided that such claim for
indemnification relating to a breach of the representations and warranties is
made prior to the expiration of such representations and warranties; and
provided further, that no AMID Related Party shall be entitled to recover
special, consequential (including lost profits or diminution in value) or
punitive damages.
Section 6.3 Indemnification Procedure. Promptly after any AMD Related Party or
Purchaser Related Party (hereinafter, the “Indemnified Party”) has received
notice of any indemnifiable claim hereunder, or the commencement of any action,
suit or proceeding by a third person, which the Indemnified Party believes in
good faith is an indemnifiable claim under this Agreement, the Indemnified Party
shall give the indemnitor hereunder (the “Indemnifying Party”) written notice of
such claim or the commencement of such action, suit or proceeding, but failure
to so notify the Indemnifying Party will not relieve the Indemnifying Party from
any liability it may have to such Indemnified Party hereunder except to the
extent that the Indemnifying Party is materially prejudiced by such failure.
Such notice shall state the nature and the basis of such claim to the extent
then known. The Indemnifying Party shall have the right to defend and settle, at
its own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (B) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.
ARTICLE VII
MISCELLANEOUS
Section 7.1 Interpretation and Survival of Provisions. Article, Section and
Exhibit references are to this Agreement, unless otherwise specified. All
references to instruments, documents, contracts, and agreements are references
to such instruments, documents, contracts, and agreements as the same may be
amended, supplemented, and otherwise modified from time to time, unless
otherwise specified. The word “including” shall mean “including but not limited
to.” Whenever any party has an obligation under the Operative Documents, the
expense of complying with that obligation shall be an expense of such party
unless otherwise specified. Whenever any determination, consent, or approval is
to be made or given by the Purchaser, such action shall be in the Purchaser’s
sole discretion unless otherwise specified in this Agreement. If any provision
in the Operative Documents is held to be illegal, invalid, not binding, or
unenforceable, such provision shall be fully severable and the Operative
Documents shall be construed and enforced as if such illegal, invalid, not
binding, or unenforceable provision had never comprised a part of the Operative
Documents, and the remaining provisions shall remain in full force and effect.
The Operative Documents have been reviewed and negotiated by sophisticated
parties with access to legal counsel and shall not be construed against the
drafter.

10

--------------------------------------------------------------------------------




Section 7.2 Survival of Provisions. The representations and warranties set forth
in Sections 3.1, 3.2, 3.5, 3.9, 3.10, 3.15, 4.1, 4.2, 4.5, 4.6 and 4.7 hereunder
shall survive the execution and delivery of this Agreement indefinitely, and the
other representations and warranties set forth herein shall survive for a period
of twelve months following the Closing Date regardless of any investigation made
by or on behalf of AMID or the Purchaser. The covenants made in this Agreement
or any other Operative Document shall survive the Closing of the transactions
described herein and remain operative and in full force and effect regardless of
acceptance of any of the Purchased Units and payment therefor and repayment,
conversion, exercise or repurchase thereof.
Section 7.3 No Waiver; Modifications in Writing.
(a) Delay. No failure or delay on the part of any party in exercising any right,
power, or remedy hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.
(b) Specific Waiver. Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Operative Document (except in the case of the Partnership Agreement, for
amendments adopted pursuant to the terms thereof) shall be effective unless
signed by each of the parties hereto or thereto affected by such amendment,
waiver, consent, modification, or termination. Any amendment, supplement or
modification of or to any provision of this Agreement or any other Operative
Document, any waiver of any provision of this Agreement or any other Operative
Document, and any consent to any departure by AMID from the terms of any
provision of this Agreement or any other Operative Document shall be effective
only in the specific instance and for the specific purpose for which made or
given. Except where notice is specifically required by this Agreement, no notice
to or demand on a party hereto in any case shall entitle such party to any other
or further notice or demand in similar or other circumstances.
Section 7.4 Binding Effect; Assignment.
(a) Binding Effect. This Agreement shall be binding upon AMID, the Purchaser,
and their respective successors and permitted assigns. Except as expressly
provided in this Agreement, this Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.
(b) Assignment of Rights. All or any portion of the rights and obligations of
the Purchaser under this Agreement may be transferred by the Purchaser to any
Affiliate of the Purchaser without the consent of AMID. No portion of the rights
and obligations of the Purchaser under this Agreement may be transferred by the
Purchaser to a non-Affiliate without the written consent of AMID (which consent
shall not be unreasonably withheld by AMID).
Section 7.5 Communications. All notices and demands provided for hereunder shall
be in writing and shall be given by registered or certified mail, return receipt
requested, telecopy, air courier guaranteeing overnight delivery or personal
delivery to the following addresses:



11

--------------------------------------------------------------------------------




 
(a)
 
If to the Purchaser:


Magnolia Infrastructure Partners, LLC
c/o ArcLight Capital Partners, LLC
200 Clarendon Street, 55th Floor
Boston, MA 02116
Attention: General Counsel
Facsimile: 617-867-4698
 
 
 
 
 
(b)
 
If to AMID:
 
 
 
 
 
 
 
American Midstream Partners, LP
1400 16th Street, Suite 300
Denver, CO 80202
Attention: General Counsel
Facsimile: 720.457.6040
 
 
 
 

or to such other address as AMID or the Purchaser may designate in writing. All
notices and communications shall be deemed to have been duly given: (i) at the
time delivered by hand, if personally delivered; (ii)  if sent via electronic
mail, upon the sender’s receipt of an acknowledgment from the intended recipient
(such as by the “read receipt requested” function, if applicable, return e-mail
or other written acknowledgment) excluding “out of office” and similar automatic
replies; (iii) upon actual receipt if sent by certified mail, return receipt
requested, or regular mail, if mailed; (iv) when receipt acknowledged, if sent
via facsimile (except, that, if not given during normal business hours for the
recipient, such notice shall be deemed to have been given at the opening of
business on the next Business Day for the recipient); and (v) upon actual
receipt when delivered to an air courier guaranteeing overnight delivery.
Section 7.6 Removal of Legend. In connection with a sale of the Purchased Units
by the Purchaser in reliance on Rule 144, the Purchaser or its broker shall
deliver to the transfer agent and AMID a broker representation letter providing
to the transfer agent and AMID any information AMID deems necessary to determine
that the sale of the Purchased Units is made in compliance with Rule 144,
including a certification that the Purchaser is not an Affiliate of AMID and
regarding the length of time the Purchased Units have been held. Upon receipt of
such representation letter, AMID shall promptly direct its transfer agent to
exchange unit certificates bearing a restrictive legend for unit certificates
without the legend (or a credit for such shares to book-entry accounts
maintained by the transfer agent), including the legend referred to in Section
4.8, and AMID shall bear all costs associated therewith. After the Purchaser or
its permitted assigns have held the Purchased Units for one year, if the
certificate for such Purchased Units still bears the restrictive legend referred
to in Section 4.8, AMID agrees, upon request of the Purchaser or permitted
assignee, to take all steps necessary to promptly effect the removal of the
legend described in Section 4.8 from the Purchased Units, and AMID shall bear
all costs associated therewith, regardless of whether the request is made in
connection with a sale or otherwise, so long as the Purchaser or its permitted
assigns provide to AMID any information AMID deems necessary to determine that
the legend is no longer required under the Securities Act or applicable state
laws, including a certification that the holder is not an Affiliate of AMID (and
a covenant to inform AMID if it should thereafter become an Affiliate and to
consent to exchange its certificates for certificates bearing an appropriate
restrictive legend) and regarding the length of time the Purchased Units have
been held.
Section 7.7 Entire Agreement. This Agreement, the other Operative Documents and
the other agreements and documents referred to herein are intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein or the other Operative Documents with respect to the
rights granted by AMID or any of its Affiliates or the Purchaser or any of its
Affiliates set forth herein or therein. This Agreement, the other Operative
Documents and the other agreements and documents referred to herein or therein
supersede all prior agreements and understandings between the parties with
respect to such subject matter.
Section 7.8 Governing Law. This Agreement will be construed in accordance with
and governed by the laws of the State of New York.

12

--------------------------------------------------------------------------------




Section 7.9 Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts, taken together, shall constitute but one
and the same Agreement.
Section 7.10 Termination.
(a) Notwithstanding anything herein to the contrary, this Agreement may be
terminated at any time at or prior to the Closing by the Purchaser, upon a
breach in any material respect by AMID of any covenant or agreement set forth in
this Agreement.
(b) Notwithstanding anything herein to the contrary, this Agreement shall
automatically terminate at any time at or prior to the Closing:
(i) if a statute, rule, order, decree or regulation shall have been enacted or
promulgated, or if any action shall have been taken by any Governmental
Authority of competent jurisdiction that permanently restrains, permanently
precludes, permanently enjoins or otherwise permanently prohibits the
consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal; or
(ii) if the Closing shall not have occurred by June 30, 2015.
(c) In the event of the termination of this Agreement as provided in this
Section 7.10, this Agreement shall forthwith become null and void. In the event
of such termination, there shall be no liability on the part of any party
hereto, except as set forth in Article VI of this Agreement; provided that
nothing herein shall relieve any party from any liability or obligation with
respect to any willful breach of this Agreement.
Section 7.11 Recapitalization, Exchanges, Etc. Affecting the LP Units. The
provisions of this Agreement shall apply to the full extent set forth herein
with respect to any and all equity interests of AMID or any successor or assign
of AMID (whether by merger, consolidation, sale of assets or otherwise) which
may be issued in respect of, in exchange for or in substitution of, the LP
Units, and shall be appropriately adjusted for combinations, recapitalizations
and the like occurring after the date of this Agreement and prior to the
Closing.
[Signature pages follow.]

13

--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.


American Midstream Partners, L.P.
 
By: American Midstream GP, LLC
Its General Partner
 
By _/s/ Stephen W. Bergstrom ________
Name: Stephen W. Bergstrom
Title: President and Chief Executive Officer





Magnolia Infrastructure Partners, LLC
 
By _/s/ Daniel R. Revers_____________
Name: Daniel R. Revers
Title: President







Signature Page to Unit Purchase Agreement







14